Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Status
Claims 16-33, 35 and 38-44 are pending. Claim 36 has been cancelled. Claim 44 has been added. Claims 32 and 43 have been amended. Claims 32-33, 35 and 38-44 are being examined in this application. In the response to the restriction requirement, Applicants elected Group 3, SEQ ID Nos: 1-3, and cerebrolysin (i.e. a combination of BDNF, GDNF, NGF and CNTF). Claims 16-31 are withdrawn as being drawn to a nonelected invention.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 14/111650, 14/826387 and 15/584793, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The priority under 35 U.S.C. 120 to parent applications 14/111650, 14/826387 and 15/584793 has been denied under 35 U.S.C. 112 First paragraph Written Description. 
The MPEP states:
The later-filed application must be an application for a patent for an invention which is also disclosed in date prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the prior application and in the later- filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The prior-filed application must disclose the common named inventor's invention claimed in the later- filed application in the manner provided by the first paragraph of 35 U.S.C. 112. See 37 CFR 1.78(a)(1). Accordingly, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112, first paragraph." See MPEP 201.11. Thus, the parent application must comply with both written description and enablement under 35 U.S.C. 112 First Paragraph. 

Thus, the effective filing date for this subject matter is the filing date where it was first introduced (appl. # 62/52425). Thus, the filing date for this claimed subject matter is 6/23/2017.

Claim Rejections - 35 USC § 112
The rejection of claim 43 under 35 USC 112(b) is withdrawn in view of the amendments to the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

This is a new rejection.
Claim 42 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 42 is drawn to the method of claim 32, wherein the liposome nanoparticle comprises DSPC. The liposome nanoparticle claimed in claim 32 already comprises DSPC. Thus, claim 42 fails to further limit the subject matter of .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The rejection of claims 32-33, 35, 38-40 and 42 under 35 USC 102(a) and 102(e) as being anticipated by Ruoslahti et al. is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 32-33, 35 and 38-42 as unpatentable under 35 USC 103(a) over Ruoslahti et al. is withdrawn in view of the amendments to the claims.
The rejection of claims 32-33, 35 and 38 as unpatentable under 35 USC 103(a) over Stein et al., Lavik et al. and Mann et al. is withdrawn in view of the amendments to the claims.
The rejection of claims 32-33, 35-36 and 38 as unpatentable under 35 USC 103(a) over Stein et al., Lavik et al., Mann et al. and Palange et al. is withdrawn in view of Applicant’s arguments.
The rejection of claims 32-33, 35, 38 and 43 as unpatentable under 35 USC 103(a) over Stein et al., Lavik et al., Mann et al. and Ruozi et al. is withdrawn in view of the amendments to the claims.

The rejection of claims 32-33, 35, 38-40 and 42-43 as unpatentable under 35 USC 103(a) over Ruoslahti et al. and Ruozi et al. is withdrawn in view of the amendments to the claims.

Examiner’s note
The Examiner left a voice message to Applicant’s representative to propose an Examiner’s amendment to place the application in form for allowance. However, Applicant’s representative did not return the call.

The Examiner’s proposed amendments are as follow:


Claim 32 
A method of treating a traumatic brain injury (TBI) in a gyrencephalic mammalian subject, the method comprising: administering to a gyrencephalic mammalian subject a synthetic platelet comprising a biocompatible flexible liposome nanoparticle and a therapeutic agent, wherein the therapeutic agent is encapsulated by the biocompatible flexible liposome nanoparticle, wherein the biocompatible flexible liposome nanoparticle comprises distearyl phosphatidyl ethanolamine (DSPE), distearyl phosphatidyl choline (DSPC), and cholesterol, wherein the synthetic platelet includes an outer surface, a plurality of peptides conjugated to the surface, the peptides including a plurality of brain injury site-Atty. Docket No. CWR-026673US CON-1Page 7targeting peptides having SEQ ID NO: 6 (CAQK), wherein the synthetic platelet adheres to a brain injury site and promotes delivery of the therapeutic agent onto sites of the brain injury, wherein the therapeutic agent is released at the site of brain injury via a site-relevant enzyme, biocompatible flexible liposome nanoparticle surface such that the brain injury site-targeted peptides do not spatially mask each other, and wherein the biocompatible flexible liposome nanoparticle shape, size and elastic modulus facilitates margination to a vascular wall and their bio-interactions upon administration to a vasculature of the subject.

Claim 35 
The method of claim 32, wherein the therapeutic agent comprises a neuroprotective therapeutic agent

Claim 39 
The method of claim 32, wherein consists of distearyl phosphatidyl ethanolamine (DSPE), distearyl phosphatidyl choline (DSPC), and cholesterol.

Claim 44
A method of treating a traumatic brain injury (TBI) in a gyrencephalic mammalian subject, the method comprising: administering to a gyrencephalic mammalian subject a synthetic platelet comprising a biocompatible flexible liposome nanoparticle and biocompatible flexible liposome nanoparticle, wherein the biocompatible flexible liposome nanoparticle comprises distearyl phosphatidyl ethanolamine (DSPE), distearyl phosphatidyl choline (DSPC), and cholesterol, wherein the synthetic platelet includes an outer surface, a plurality of peptides conjugated to the surface, the peptides including a plurality of brain injury site- targeting peptides having SEQ ID NO: 6 (CAQK), wherein the synthetic platelet adheres to a brain injury site and promotes delivery of the cerebrolysin onto sites of the brain injury, and wherein the cerebrolysin is released at the site of brain injury via a site- relevant enzyme, biocompatible flexible liposome nanoparticle surface such that the brain injury site-targeted peptides do not spatially mask each other, and wherein the biocompatible flexible liposome nanoparticle shape, size and elastic modulus facilitates margination to a vascular wall and their bio-interactions upon administration to a vasculature of the subject.

Cancel claims 16-31 (drawn to a non-elected invention).

Cancel claim 42 (see rejection under 35 U.S.C. 112(d) above).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658